YATES, Judge.
These four cases originated in the Circuit Court of Lee County. The State Department of Human Resources filed contempt petitions against four fathers, alleging nonpayment of child support and requesting post-judgment interest on the arrearage. The trial court found arrearages, but denied the Department’s requests for post-judgment interest. The Department appeals, arguing that the trial court erred in failing to award post-judgment interest on child support ar-rearages.
Alabama law is clear that an order to pay child support is a final judgment as of the due date and that an arrearage may be collected as any other judgment is collected. State Department of Human Resources ex rel. McGhee v. McGhee, 634 So.2d 573 (Ala.Civ.App.1994). Further, the failure to impose interest on an arrearage when interest is properly requested is error. Id.
The calculations of the arrearages and post-judgment interest were properly introduced without objections; the requests for interest were denied, contrary to the law. Accordingly, the judgment in each of these cases is reversed, and the causes are remanded with instructions for the trial court to enter orders consistent with this opinion.
REVERSED AND REMANDED WITH INSTRUCTIONS.
ROBERTSON, P.J., and THIGPEN, J., concur.